Citation Nr: 0632211	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a lung disorder 
characterized as left sided pulmonary effusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied a 
claim for service connection for a lung disorder 
characterized as left sided pulmonary effusion. 

The veteran testified before the undersigned at a November 
2003 hearing at the RO.  A transcript has been associated 
with the file.

This case was remanded in January 2004 for further 
development.  It returns now for appellate consideration. 


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the veteran's current lung disorder and any remote 
incident in service, including the veteran's episodes of 
bronchial pneumonia.


CONCLUSION OF LAW

The veteran's lung disorder characterized as left sided 
pulmonary effusion was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran currently has diagnoses of chronic bronchitis, 
chronic obstructive pulmonary disease and a chronic left 
pleural effusion.  The medical records show that the veteran 
has been treated repeatedly for bronchitis by both the VA and 
private doctors.  The veteran reports ongoing bouts of 
bronchitis at a rate of two to three times per year.  He 
reports shortness of breath on walking up a flight of stairs 
or walking one hundred yards.  The veteran's lung problems 
are well documented on this record, and the Board will not 
contest them.  

The veteran contends that he has a lung disorder as a result 
of service.  His service medical records document two 
episodes of pneumonia during service, in August 1942 and 
August 1945.  The records indicate the pneumonias were both 
in the right upper lobe of his lungs and that the etiology 
was unknown.  The remaining question is whether the veteran's 
current conditions can be related to service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss in-service pneumonia. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Although the veteran 
was treated for bronchial pneumonia during service, no 
diagnosis of a chronic disorder was rendered in light of that 
treatment.  

To establish competent medical evidence on the etiology of 
the veteran's current lung conditions, he was sent for a June 
2006 VA examination.  The VA examiner concluded that the 
veteran's current conditions are not related to his service.  
On review of the claims file and examination of the veteran, 
the examiner indicated the veteran had chronic bronchitis and 
symptoms consistent with chronic obstructive lung disease.  
The pneumonia episodes were reviewed.  He indicated that the 
1942 episode had "complete radiographic resolution" and the 
1945 episode had "near complete radiographic resolution."  
He also stated that the pneumonias were in the right upper 
lobe of the veteran's lungs.  The examiner indicated that a 
CT scan of the veteran's lungs showed "only mild 
bronchiectasis, not localized to the area of pneumonic 
infiltrates in 1942 and 1945."  The examiner concluded that 
"his current chronic respiratory conditions are unlikely to 
be related to the pneumonias he suffered during the period of 
military service."  The Board can find no evidence to the 
contrary of this opinion on the record.  Without evidence in 
favor of establishing a relationship between the veteran's 
current lung disorder, including chronic left sided pleural 
effusion, and the pneumonias the veteran suffered in service, 
the claim must fail.  See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a lung disorder characterized as left 
sided pulmonary effusion.  See Gilbert, 1 Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in January 2001, September 2002, and January 
2004 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  To the extent complete notice was 
not provided until after initial adjudication of the claim, 
this was not prejudicial to the veteran, since his claim was 
subsequently readjudicated by the agency of original 
jurisdicition, most recently in the 2006 supplemental 
statement of the case.  Since the Board has concluded that 
the preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded June 2006 VA medical examination to 
obtain an opinion as to whether his lung condition can be 
directly attributed to service.  Further examination or 
opinion is not needed on the lung condition claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a lung disorder 
characterized as left sided pulmonary effusion is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


